Exhibit 99.1 FOR IMMEDIATE RELEASE ZOLTEK REPORTS THIRD QUARTER RESULTS ST. LOUIS, MISSOURI – August 9, 2013 – Zoltek Companies Inc. (Nasdaq: ZOLT) today reported financial results for the third quarter of its 2013 fiscal year. Zoltek’s net revenues for the quarter ended June 30, 2013, totaled $30.3 million, compared to $48.1 million in the third quarter of fiscal 2012. Revenues in the recently completed quarter excluded sales of $2.0 million from carbon fibers in-transit for delivery to a customer in China at the end of the quarter, which will be recognized in the current quarter. On a sequential basis, net revenues for the latest quarter decreased from $33.3 million in the second quarter of fiscal 2013. Zoltek reported a net loss of $0.9 million ($0.03 per share) in the third quarter of fiscal 2013, which included a $1.2 million loss from foreign currency transactions. That compared to net income of $3.3 million in the immediately preceding quarter, which included a gain of $1.7 million from foreign currency transactions, and to net income of $5.6 million ($0.16 per share) in fiscal 2012’s third quarter. The Company’s operating earnings were $1.0 million in the latest quarter, compared to $1.7 million in the second quarter of the current fiscal year, and to $6.4 million in the third quarter of fiscal 2012. For the nine months ended June 30, 2013, Zoltek’s net sales were $99.5 million, compared to $142.1 million in the first nine months of fiscal 2012, a decrease of 30%. Operating income for the year-to-date period of fiscal 2013 was $6.3 million, compared to $20.3 million in the corresponding period of fiscal 2012. Net income for the recent nine months was $5.4 million ($0.16 per share), compared to $18.6 million in the first three quarters of fiscal 2012 ($0.54 per share). “The cyclical downturn in the wind energy market that began in the fourth quarter of fiscal 2012, continued to negatively affect our sales and operating results in the third quarter. However, in recent weeks we have seen a number of signs that demand in our sector of the wind energy market – supplying carbon fibers used in the manufacture of the biggest and most advanced wind turbines – is picking up again and will show renewed strength through at least the end of calendar year 2013,” said Zsolt Rumy, Zoltek’s Chairman and Chief Executive Officer. Rumy added, “Despite a small third quarter net loss – our first in eight quarters – Zoltek remains cash flow positive from operating activities, with a sound balance sheet.” “Meanwhile, we continue to invest and make solid progress in our long-term efforts to develop new applications for our low-cost, high-performance carbon fibers in other fields – with automotive leading the list. We are working closely with auto companies, their top-tier suppliers, and composite equipment companies in dozens of trials and demonstration projects.” Zoltek Reports Third Quarter Results Page 2 August 9, 2013 Zoltek will host a conference call to review its third quarter results on Monday, August 12, 2013 at 10:00 am CT. The conference dial-in number is (888) 430-8705. The confirmation code is 3306087. As a reminder, there will not be a Q&A portion of the call due to the ongoing strategic alternatives evaluation process previously announced by the Company. Individuals who wish to listen to the call should dial in 5 to 10 minutes prior to the scheduled start time. This conference call will also be webcast on Zoltek’s website — www.zoltek.com — under “Investor Relations.” The webcast replay will be available on the website several hours after the call. *** This press release contains certain statements that constitute “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. The words “expect,” “believe,” “goal,” “plan,” “intend,” “estimate,” and similar expressions and variations thereof are intended to specifically identify forward-looking statements. Those statements include statements regarding the intent, belief or current expectations of us, our directors and officers with respect to, among other things: (1) our financial prospects; (2) our growth strategy and operating strategy, including our focus on facilitating acceleration of the introduction and development of mass market applications for carbon fibers; and (3) our current and expected future revenue. This press release also contains statements that are based on the current expectations of our company. You are cautioned that any such forward-looking statements are not guarantees of future performance and involve risks and uncertainties, and that actual results may differ materially from those projected in the forward-looking statements as a result of various factors. The factors that might cause such differences include, among others, our ability to: (1) successfully adapt to recessionary conditions in the global economy and substantial volatility in order rates from our wind energy customers, including our principal customer Vestas Wind Systems; (2) penetrate existing, identified and emerging markets, including entering into new supply agreements with large volume customers; (3) continue to improve efficiency at our manufacturing facilities on a timely and cost-effective basis; (4) successfully add new planned capacity for the production of carbon fiber, prepregs and precursor raw materials and meet our obligations under long-term supply agreements; (5) operate profitably; (6) increase or maintain our borrowing at acceptable costs; (7) manage changes in customers’ forecasted requirements for our products; (8) continue investing in application and market development for a range of applications; (9) manufacture low-cost carbon fibers and profitably market them despite fluctuations in raw material and energy costs; (10) successfully operate our Mexican facility to produce acrylic fiber precursor and carbon fibers; (11) successfully continue operations at our Hungarian facility if natural gas supply disruptions occur; (12) successfully prosecute patent litigation; (13) successfully facilitate adoption of our carbon fibers by the auto industry for use in high-volume applications; (14) establish and grow prepreg capacity; (15) speed development of low-cost carbon fiber sheet molding compounds for the automotive industry pursuant to our global collaborative partnership with Magna Exteriors and Interiors; (16) resolve possible disputes with a group of shareholders that filed a Schedule 13D reporting beneficial ownership of an aggregate of approximately 10.1% of our outstanding common stock, including the group’s request for a special shareholders meeting to remove the current Board of Directors and elect new directors; (17) successfully pursue the announced process for exploring strategic alternatives to maximize shareholder value; and (18) manage the risks identified under "Risk Factors" in our filings with the SEC. Because forward-looking statements are inherently subject to risks and uncertainties, some of which cannot be predicted or quantified, you should not rely upon forward-looking statements as predictions of future events. The events and circumstances reflected in the forward-looking statements may not be achieved or occur and actual results could differ materially from those projected in the forward-looking statements. For further information contact: Andrew Whipple, CFO 3101 McKelvey Road St. Louis, MO 63044 (314) 291-5110 ZOLTEK COMPANIES, INC. SUMMARY FINANCIAL RESULTS (Amounts in thousands, except share and per share data) (Unaudited) Three Months Ended June 30, Net sales $ 30,310 $ 48,078 Cost of sales 24,108 36,800 Gross profit 6,202 11,278 Application and development costs 1,709 1,708 Selling, general and administrative expenses 3,495 3,168 Operating income 998 6,402 Interest expense, net ) ) Loss on foreign currency transactions ) ) Other expense, net ) ) Gain on liabilities carried at fair value 0 243 (Loss) income from operations before income taxes ) 5,893 Income tax expense 556 327 Net (loss) income $ ) $ 5,566 Basic (loss) income per share $ ) $ 0.16 Diluted (loss) income per share $ ) $ 0.16 ZOLTEK COMPANIES, INC. SUMMARY FINANCIAL RESULTS (Amounts in thousands, except share and per share data) (Unaudited) Nine Months Ended June 30, Net sales $ 99,493 $ 142,138 Cost of sales 77,182 106,714 Gross profit 22,311 35,424 Application and development costs 5,999 5,331 Selling, general and administrative expenses 9,964 9,771 Operating income 6,348 20,322 Interest expense, net ) ) Gain on foreign currency transactions 454 282 Other income (expense), net 85 ) Gain on liabilities carried at fair value 0 73 Income from operations before income taxes 6,487 19,674 Income tax expense 1,101 1,067 Net income $ 5,386 $ 18,607 Basic income per share $ 0.16 $ 0.54 Diluted income per share $ 0.16 $ 0.54 ZOLTEK COMPANIES, INC. SUMMARY FINANCIAL RESULTS (Amounts in thousands, except share and per share data) (Unaudited) Three Months Ended June 30, March 31, Net sales $ 30,310 $ 33,306 Cost of sales 24,108 26,274 Gross profit 6,202 7,032 Application and development costs 1,709 2,223 Selling, general and administrative expenses 3,495 3,108 Operating income 998 1,701 Interest expense, net ) ) (Loss) gain on foreign currency transactions ) 1,690 Other (expense) income, net ) 30 (Loss) income from operations before income taxes ) 3,266 Income tax expense (benefit) 556 ) Net (loss) income $ ) $ 3,306 Basic (loss) income per share $ ) $ 0.09 Diluted (loss) income per share $ ) $ 0.09 ZOLTEK COMPANIES, INC. CONSOLIDATED BALANCE SHEET (Amounts in thousands, except share and per share data) (Unaudited) June 30, September 30, Assets Current assets: Cash and cash equivalents $ 24,004 $ 29,935 Accounts receivable, less allowance for doubtful accounts of $118 and $223, respectively 24,447 35,918 Inventories, net 81,108 67,942 VAT receivable 4,722 6,190 Other current assets 3,154 2,617 Total current assets 137,435 142,602 Property and equipment, net 209,715 215,650 Other assets 448 436 Total assets $ 347,598 $ 358,688 Liabilities and Shareholders' Equity Current liabilities: Current maturities of long-term debt $ 4,216 $ 4,161 Trade accounts payable 5,118 12,473 Accrued expenses and other liabilities 6,179 8,687 Construction payables 1,963 1,784 Total current liabilities 17,476 27,105 Long-term debt $ 19,205 $ 22,978 Hungarian grant - allowance against future depreciation 6,151 6,777 Deferred tax liabilities 484 473 Liabilities carried at fair value 100 384 Total liabilities 43,416 57,717 Commitments and contingencies Shareholders' equity: Preferred stock, $.01 par value, 1,000,000 shares authorized, no shares issued and outstanding - - Common stock, $.01 par value, 50,000,000 shares authorized, 34,387,635 and 34,355,192 shares issued and outstanding atJune 30, 2013 and September 30, 2012, respectively 344 344 Additional paid-in capital 482,382 481,743 Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total shareholders' equity 304,182 300,971 Total liabilities and shareholders' equity $ 347,598 $ 358,688 ZOLTEK COMPANIES, INC. OPERATING SEGMENTS SUMMARY (Amounts in thousands) (Unaudited) Three Months Ended June 30, 2013 Carbon Technical Corporate/ Fibers Fibers Other Total Net sales $ 21,632 $ 8,316 $ 362 $ 30,310 Cost of sales 17,820 6,124 164 24,108 Gross profit 3,812 2,192 198 6,202 Operating income (loss) 2,067 2,066 ) 998 Depreciation 3,431 456 715 4,602 Capital expenditures 1,029 916 1,228 3,173 Three Months Ended June 30, 2012 Carbon Technical Corporate/ Fibers Fibers Other Total Net sales $ 39,576 $ 7,854 $ 648 $ 48,078 Cost of sales 31,373 4,797 630 36,800 Gross profit 8,203 3,057 18 11,278 Operating income (loss) 6,754 2,780 ) 6,402 Depreciation 3,988 334 136 4,458 Capital expenditures 2,650 880 2,253 5,783 Nine Months Ended June 30, 2013 Carbon Technical Corporate/ Fibers Fibers Other Total Net sales $ 75,497 $ 22,602 $ 1,394 $ 99,493 Cost of sales 61,295 14,796 1,091 77,182 Gross profit 14,202 7,806 303 22,311 Operating income (loss) 8,612 7,418 ) 6,348 Depreciation 11,614 1,164 992 13,770 Capital expenditures 3,318 3,993 2,293 9,604 Nine Months Ended June 30, 2012 Carbon Technical Corporate/ Fibers Fibers Other Total Net sales $ 115,199 $ 25,168 $ 1,771 $ 142,138 Cost of sales 89,118 15,902 1,694 106,714 Gross profit 26,081 9,266 77 35,424 Operating income (loss) 21,217 8,306 ) 20,322 Depreciation 11,933 995 381 13,309 Capital expenditures 14,163 1,131 2,716 18,010 Total Assets Carbon Technical Corporate/ Fibers Fibers Other Total June 30, 2013 $ 295,383 $ 35,930 $ 16,285 $ 347,598 September 30, 2012 301,440 31,597 25,651 358,688
